Citation Nr: 0211958	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

During the pendency of this appeal, the veteran's 
representative has raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability.  This issue has not been 
addressed by the RO, therefore, that issue is being referred 
to the RO for appropriate development.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's post-traumatic stress disorder (PTSD) 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as anxiety, insomnia and panic attacks.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.10, 4.130 Diagnostic Code 9411 (2001); 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the May 2000 Statement of the Case and 
the March 2002 Supplemental Statement of the Case, provided 
to both the veteran and his then representative, specifically 
satisfy the requirement at § 5103 of the new statute in that 
they clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review, 
VA examinations were provided, and VA medical records were 
obtained and associated with the claims folder.  By VA 
letters, dated in May, June and September 2001, the veteran 
was informed of the evidence he needed to submit to VA to 
support his claim and he was advised that he had an 
appropriate period of time to submit additional evidence and 
argument.  In response, the veteran noted, in March 2002, 
that all available evidence had been submitted and that he 
had stated his case completely.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Factual Background

The veteran's private medical records for 1992 through 1998 
show that he was seen for various disorders, with panic 
attacks noted on his visit to the emergency room in October 
1992.  The veteran's private medical statement, dated in 
December 1993, diagnosed agoraphobia with panic attacks, 
severe.  

The veteran's VA outpatient treatment records for September 
1999 through January 2000 show that he underwent 
psychological testing in October 1999.  That report notes he 
related experiencing flashbacks of his experiences in Vietnam 
and recurrent nightmares.  At the time, he was maintaining 
employment, having worked for the state Department of 
Transportation doing diesel mechanic work and driving a 
truck.  Socially, he had been divorced twice and had no 
children; was involved in a long-term engagement with his 
fiancée; and was living with his elderly parents.  He related 
major panic attacks about once every couple of weeks and mini 
attacks three to four times a week, and claimed insomnia.  On 
examination, he was alert and oriented in all spheres.  
Grooming was appropriate, mood and speech were normal, and he 
did not have homicidal or suicidal ideation, or 
hallucinations.  The diagnoses were panic attacks with 
agoraphobia and histrionic personality disorder.  

The veteran's VA psychological examination report of March 
2000 essentially notes no change in his social and work 
history.  On examination, hygiene was normal and grooming was 
appropriate.  The veteran was oriented in all spheres.  
Insight and judgment were appropriate, memory intact, and 
mood labile.  The diagnoses were panic disorder with 
agoraphobia, secondary to PTSD, and PTSD, chronic.  He was 
given a Global Assessment of Functioning (GAF) of 58, due 
solely to PTSD.  The examiner offered that the symptoms of 
panic disorder were more primary, although the veteran 
continued to endorse sufficient PTSD symptoms to meet the 
criteria.  Also, the examiner offered that the panic attacks 
were more likely to impact the veteran's occupational 
situation adversely than were his PTSD symptoms.  

In July 2000, the veteran was hospitalized through the 
emergency room of a private facility complaining of panic 
attacks.  He was again hospitalized at the same facility 
through the emergency room in September 2000 with multiple 
complaints, to include having panic attack symptoms, chills, 
loss of appetite, pressure in his ears, sweaty, fatigued, dry 
mouth and loose stools.  The diagnoses included panic attacks 
and obsessive-compulsive adjustment disorder.  

The veteran's VA outpatient treatment records for January 
2000 through July 2001 show that he was receiving individual 
therapy for panic disorder with agoraphobia.  In August 2000, 
he reported that he was taking medication to control his 
panic attacks and that he had been feeling much better.  He 
was sleeping well; appetite was good; and his energy was 
picking up.  He denied anxiety, depression, irritability, 
hallucinations and delusions.  A GAF of 60 was assigned.  In 
November 2000, essentially similar reporting were made, and a 
GAF score of 65 was assigned.  In April 2001, he reported 
that he was getting along well, sleeping good, walking three 
miles every morning, appetite was good, and energy was 
"pretty good."  He denied anxiety, admitted to experiencing 
"a little bit" of depression, but denied severe depression, 
suicidal ideation, hallucinations and delusions.  A GAF score 
of 70 was assigned, which his subsequent outpatient treatment 
records show he maintained.  

Pursuant to Board remand, the veteran underwent VA 
psychiatric examination in January 2002.  The report shows 
that the examining psychiatrist reviewed the veteran's claims 
file in its entirety, to include the veteran's social and 
occupational history, pre-military, military, and post-
military, as well as all medical records.  Essentially, his 
social situation had not changed, although he was now living 
by himself.  He did his own cleaning, shopping, and laundry.  
He was still engaged.  As for employment, he reported that, 
following his private hospitalization for panic attack in 
July 2000, he quit his job of 28 years.  On examination, he 
was alert, oriented for all spheres, hygiene was good, speech 
generally coherent, and mood dysphoric.  He was having no 
problems sleeping.  He denied suicidal and homicidal 
ideation, hallucinations and delusions, and intrusive 
thoughts of Vietnam or associated experiences or flashbacks.  
The examiner found no evidence of hypervigilance or 
hyperarousal.  The veteran socialized, although he did not 
like it.  A GAF score of 65 was assigned, which the examining 
physician noted signified some mild symptoms or some 
difficulty in social and occupational school functioning but, 
generally, he was functioning pretty well with some 
meaningful interpersonal relationships.  The diagnoses were 
panic disorder with agoraphobia, in partial remission, and 
PTSD, by history, in partial remission.  

The above-mentioned VA psychiatrist offered medical opinions 
pertaining to the veteran's condition, noting that his 
findings were very similar and consistent with those made on 
recent psychiatric evaluations.  The veteran's primary 
problems appeared to be those associated with agoraphobia and 
panic disorder; however, those seem to be relatively well 
controlled.  As for PTSD, the examiner noted that he found 
almost no symptomatology related to that disorder during 
current examination, January 2002.  The physician offered 
that the veteran's historical diagnosis of PTSD was currently 
in remission and had shown significant improvement since 
evaluation in 1993.  Overall, there appeared to be no 
significant changes in the veteran's level of functioning, 
with the exception of a slight improvement due to an 
effective medication regimen.  The veteran seemed to have 
some difficulty with panic attacks and agoraphobia symptoms, 
such as quitting his job following his July 2000 
hospitalization, but, currently, those symptoms did not 
appear to be at that level of severity.  The veteran had 
shown a long stable history of employment, until 
approximately two years ago, and it was the psychiatrist's 
opinion that the veteran currently would be employable on a 
limited basis.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's PTSD is evaluated under Diagnostic Code 9411, 
which provides for a 30 percent rating when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

Medical evidence shows that the veteran's manifestations of 
PTSD consisted of flashbacks of his experiences in Vietnam, 
recurrent nightmares, insomnia, and panic attacks.  There is 
clinical evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms of panic attacks.  These attacks, which the 
veteran claimed as major, were reported by him as occurring 
about once every couple of weeks, with mini panic attacks 
occurring three to four times a week.  Meanwhile, he had been 
able to sustain consistent employment of twenty-eight years 
with the same employer, having quit only in July 2000 
following his hospitalization for a panic attack.  Recent 
psychiatric opinion found that the veteran currently was not 
experiencing such attacks of that severity.  

Medical evidence shows that the various examiners 
consistently found the veteran was maintaining good hygiene; 
that he was able to maintain activities of daily living; that 
he was oriented for time, place and person; and that he 
maintained normal mood and speech, as well as appropriate 
insight and judgment.  

Following VA psychological examination in March 2000, he was 
given diagnoses of panic disorder with agoraphobia, secondary 
to PTSD, as well as chronic PTSD.  A GAF score of 58 was 
assigned.  However, subsequent VA and private medical records 
reflect that, with individual therapy and medication, he has 
consistently improved.  In August 2000, a GAF score of 60 was 
assigned; as of November 2000, a GAF score of 65 was 
assigned; and, as of April 2001, a GAF score of 70 was 
assigned.  

Pursuant to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 61 and 70 denote some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but the individual is generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  GAF scores between 51 and 60 denote moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e. g., few friends, 
conflicts with peers or co-workers).  

Following the most recent VA psychiatric examination in 
January 2001, the examining physician reviewed the veteran's 
entire claims file and offered opinions on the veteran's 
mental condition.  In essence, the physician noted that, on 
recent examination, the veteran reported only mild depression 
and symptomatology consistent with generalized anxiety 
disorder or agoraphobia, rather than PTSD.  The examiner 
further offered that the veteran's panic disorder has caused 
him problems, including periods of hospitalization; however, 
recent medical evidence show that these symptoms do not 
appear to be at such level of severity as they had been.  The 
psychiatrist, following his own examination of the veteran 
and review of the record assigned a GAF score of 65 to the 
veteran's condition.  

Symptoms of flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks of more than once a week 
(in 1999 the veteran reported major panic attacks of once 
every couple of weeks, with mini attacks three or four times 
a week, with recent medical evidence showing that he has felt 
much better); difficulty in understanding complex commands; 
and impaired judgment were not present, which would warrant a 
50 percent, or higher, disability rating.  Hence, a 30 
percent, and no higher, disability rating for PTSD is 
entirely appropriate and comports with the applicable 
schedular criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

In addition, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for 
the veteran's service-connected PTSD.  Although the veteran 
quit his stable, long-term employment a couple of years ago 
following hospitalization (of less than a week) for a panic 
attack, medical evidence has shown improvement in his 
condition and, by recent psychiatric opinion, the severity of 
the veteran's current condition is no where near as severe as 
it was in July 2000, which, at that time, was reflective of 
mild severity.  The same physician offered that the veteran 
currently would be employable on a limited basis.  It should 
be remembered that, generally, the degrees of disability 
specified under the rating schedule are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.2.  In 
the veteran's case, the medical evidence is not reflective of 
greater disability or that his PTSD has rendered 
impracticable the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for a rating greater 
than 30 percent for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, that doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1994); 
38 U.S.C.A. § 5107(b)).


	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 30 percent for post-
traumatic stress disorder is denied.  



		
	K. R. Fletcher
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

